Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-rejection on the merits. Claims 1, 12, 17, and 18 as amended, are currently pending and have been considered below. Claims 5-7, 13, 16, and 19-20, as previously submitted, are currently pending and have been considered below.
Response to Amendment
 	This action is in response to the applicant’s arguments and amendments filed September 30th, 2021, which are in response to USPTO Office Action mailed July 22nd, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Amended claims 1, 12, 17, and 18 remain pending.
Claims 5-7, 13, 16, and 19-20 as previously presented remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 12-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sewell et al. (US 2014/0144470; hereinafter Sewell) in view of Tan et al. (US 2016/0318187; hereinafter Tan) in further view of Sasaki et al. (USP 5,499,306; hereinafter Sasaki) and in further view of Becker et al. (US 2016/0327383; hereinafter Becker).
Regarding Claim 1:
Sewell discloses a robot comprising: a swivel body rotatable about a first axis (Sewell, Para. [0142], Fig. 6, Sewell discloses an articulated robot with a base (ref. 62), swivel body (ref. 60));
a first arm connected to the swivel body and rotatable about a second axis substantially perpendicular to the first axis (Sewell, Para. [0142], Fig. 6, Sewell discloses an articulated robot with a base (ref. 62), swivel body (ref. 60), and an arm with a longitudinal axis (ref. 56));
a second arm connected to a distal end of the first arm and rotatable about a third axis parallel to the second axis (Sewell, Para. [0142], Fig. 6, Sewell discloses an arm (ref. 52) which can be rotated around the third articulation joint), the second arm having a longitudinal axis perpendicular to the third axis (Sewell, Para. [0142], Fig. 6, Sewell discloses the arm (ref. 52) is perpendicular to a third axis (ref. 54)); and
a wrist unit connected to a distal end of the second arm, a tool being attached to a distal end face of the wrist unit (Sewell, Para. [0142], Fig. 6, Sewell discloses the tool connection (wrist unit) is located at the end of the longitudinal arm), the tool performing work on a work target device secured to an installation surface (Sewell, Para. [0039-0040], [0128], Fig. 1, Sewell discloses the tool works on the bin (work target) which is secured in the mobile bin cleaning apparatus (installation surface)); 
a controller (Sewell, Fig. 16-ref. 444);
wherein the second arm is positioned between the wrist unit and the first arm (Sewell, Fig. 6, Sewell discloses the second arm (ref. 52) is located between the tool connection (wrist unit) and the first arm (ref. 56)).
Tan, in the same field of endeavor of robotics, discloses wherein a visual sensor is fixed to a surface of the second arm such that the visual sensor includes of a field of view oriented in a direction substantially perpendicular to the longitudinal axis (Tan, Para. [0020], [0058], Fig. 1, Tan discloses a perception acquisition unit (element 130) including a camera, stereo camera, 3-dimensional sensor (field of view in every direction other than where the sensor is directly attached to the arm of the robot), or laser sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as taught by Sewell to include a visual sensor (3D sensor) with a wide range field of view as taught by Tan in order to detect a target object and provide a 6-dimensional pose of the target object (Tan, Para. [0044]).
Sasaki, in the same field of endeavor of robotics, discloses in a direction substantially parallel to the installation surface, and such that the visual sensor does not include the field of view oriented in a direction toward the longitudinal axis (Sasaki, Fig. 2., Sasaki discloses an autonomous mobile robot with a camera directed parallel to a work surface, and does not include a field of view oriented towards the longitudinal axis).
Sewell in order to include a visual sensor only allowing a field of view parallel to the installation surface and not the longitudinal axis as disclosed by Sasaki in order to capture images of the work surface (object location), (Sasaki, Column 5, lines 5-17).
	Becker, in the same field of endeavor of robotics, discloses wherein the work target device includes a visual target at a predetermined position (Becker, Para. [0145], Becker discloses markers (i.e. visual target) are included on the object scanned by the visual capture device), wherein the controller determines whether or not the visual target is included in an image acquired by the visual sensor (Becker, Para. [0146], Becker discloses the visual marks on the objects are used to determine 3D coordinates of surface points, and therefore the examiner puts forth the system would have to determine if these marks (visual targets) have been acquired by the scanner (visual sensor)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as taught by Sewell in order to include visual markers on the target object as disclosed by Becker in order to provide automated dimensional measurements with a common frame of references, (Becker, Para. [0005]).
Regarding Claim 5:
The combination of Sewell, Tan, Becker, and Sasaki discloses the robot according to claim 1.
Sewell further discloses a truck that moves the first arm, the second arm, the wrist unit, and the visual sensor with respect to the work target device (Sewell, Para. [0063], Sewell discloses the robotic system comprising the robotic arm, laser scanner, and tool is moved by a truck).
Regarding Claim 6:
The combination of Sewell, Tan, Becker, and Sasaki discloses the robot according to claim 5.
wherein the truck is a self- contained moving truck (Sewell, Para. [0063], Fig. 4 and 5, Sewell discloses the truck is self-contained).
Regarding Claim 7:
The combination of Sewell, Tan, Becker, and Sasaki discloses the robot according to claim 5.
Sewell further teaches wherein the truck is a hand truck (Sewell, Para. [0063], [0096], Sewell discloses the moveable unit may be a trailer, which may be moved by a truck or by hand).
Regarding Claim 12:
The combination of Sewell, Tan, Becker, and Sasaki discloses the robot according to claim 1 that performs on the work target device.
Sewell further discloses a work target device secured to an installation surface (Sewell, Para. [0128], Sewell discloses a bin (work target) which is secured in the mobile bin cleaning apparatus); and
wherein an operating position of the robot is compensated on the basis of a relative positional relationship between the robot and the work target device (Sewell, Para. [0123], Sewell discloses a manipulation module while reorients the arm based on positioning of the object (work target device)) measured from an image which is acquired by the visual sensor and which includes the visual target (Sewell, Para. [0122], Sewell discloses an optical scanning system which obtains position data for manipulating objects (work target device)). 
Regarding Claim 13:
The combination of Sewell, Tan, Becker, and Sasaki discloses the robot system according to claim 12.
Sewell further discloses wherein the visual target is provided on an outer surface of the work target device (Sewell, Para. [0045], Sewell discloses the optical scanning system obtains position information of the outer surface of the work target device).
Regarding Claim 16:
the robot system according to claim 1.
Sewell further discloses wherein the swivel body is provided on a first plane that forms a predetermined angle with respect to the installation surface (Sewell, Fig. 6, Sewell discloses the swivel body forms a predetermined angle with respect to the work surface).
Regarding Claim 17:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 19:
The combination of Sewell, Tan, Becker, and Sasaki discloses the robot according to claim 17.
Sewell further discloses wherein the robot is a horizontal articulated robot (Sewell, Para. [0039-0042], Sewell discloses an articulated robotic arm capable of multiple orientations (i.e. horizontal and vertical)).
Regarding Claim 20:
The claim recites analogous limitations to claim 19 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments with respect to claims 1, 12, 17, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664